Appeal from a judgment of Supreme Court, Cattaraugus County (Nenno, J.), entered October 30, 2001, which, inter alia, distributed a 13-acre parcel of land in its equitable distribution of marital property.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff contends for the first time on appeal that Supreme Court erred in distributing a 13-acre parcel of land in its equitable distribution of marital property because plaintiff does not own that parcel, and thus plaintiffs contention is not properly before us (see Ciesinski v Town of Aurora, 202 AD2d 984, 985). In any event, we conclude that plaintiff waived his contention by his stipulation at trial to include the parcel in the court’s distribution of marital property. Present— Pigott, Jr., P.J., Wisner, Hurlbutt, Scudder and Lawton, JJ.